 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEDCOR CONSTRUCTION INC.,                         Case No.: 19cv1055-JAH (MDD)
12                                    Plaintiff,
                                                       ORDER RESETTING HEARING
13   v.                                                DATE
14   HERITAGE CONSTRUCTION
     COMPANY, et al.,
15
                                   Defendants.
16
17
18        On the Court’s own motion, the hearing date for Plaintiff Ledcor Construction Inc.’s
19   the Motion to Remand (Doc. No. 5), scheduled for August 19, 2019 at 2:30 p.m., is
20   VACATED and RESET for August 26, 2019 at 2:30 p.m., before this Court.
21        IT IS SO ORDERED.
22   DATED: August 2, 2019
23
                                                   _________________________________
24                                                 JOHN A. HOUSTON
25                                                 United States District Judge

26
27
28

                                                   1
                                                                             19cv1055-JAH (MDD)
